file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm




                                                               No. 99-669

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2001 MT 191N

                                                  IN RE THE MARRIAGE OF

                                                        GERALD J. BUGNI,

                                                      Petitioner and Appellant,

                                                                     and

                                                           NANCY BUGNI,

                                                   Respondent and Respondent.

                           APPEAL FROM: District Court of the Second Judicial District,

                                             In and for the County of Silver Bow,

                                          Honorable James Purcell, Judge Presiding

                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                               Brian T. Atcheson, Atcheson Law Office, Butte, Montana

                                                            For Respondent:

                               Susan Gobbs, Montana Legal Services, Helena, Montana


                                             Submitted on Briefs: March 15, 2001
                                                Decided: September 19, 2001

                                                                   Filed:



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm (1 of 4)1/19/2007 10:48:29 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm

                                    __________________________________________

                                                                    Clerk



Justice W. William Leaphart delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c) Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Gerald Bugni (Gerald) appeals from the findings of fact, conclusions of law and decree
of dissolution entered by the Second Judicial District Court, Silver Bow County, awarding
Respondent Nancy Bugni (Nancy) $200 a month maintenance until her 62nd birthday and
$14,000 of the marital estate. We affirm.

¶3 Gerald raises the following issues on appeal:

¶4 1. Did the District Court err in granting maintenance to Nancy until she reaches the age
of 62?

¶5 2. Did the District Court err in its award of $14,000 of the marital estate to Nancy?

                             FACTUAL AND PROCEDURAL BACKGROUND

¶6 Gerald and Nancy Bugni were married on September 26, 1980, in Butte, Montana. The
couple had no children. Throughout their marriage, Gerald and Nancy experienced
financial difficulties. Both Gerald and Nancy are currently on disability. Gerald filed a
Petition for Dissolution in 1995.

¶7 The District Court found that the marital assets included Gerald's retirement accounts
from Arco and the State of Montana and a Butte memorabilia collection. The court held
that Nancy was entitled to one-half of Gerald's Arco retirement benefits for the six years
he was employed there during the marriage, which amounted to one-half of 24 percent, or
$5,700.00. In addition, the court awarded Nancy half of Gerald's retirement benefits from

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm (2 of 4)1/19/2007 10:48:29 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm


the State of Montana. A court-ordered appraisal of the Butte memorabilia collection
valued the collection at between $65,000 and $75,000 if sold in its entirety or between
$120,000 and $140,000 if the items were sold separately.

¶8 The court ordered that Gerald pay Nancy a sum of $14,000 and commence
maintenance payments of $200 a month on October 15, 1999, to continue for forty-eight
months, until Nancy's 62nd birthday. The court noted that the maintenance award was in
lieu of a share of the value of the memorabilia collection "as it would be difficult to
equitably divide said collection and because of the ages of the parties and their present
health, maintenance better equates the marital assets."

¶9 Gerald's portion of the marital estate includes the balance of the Arco retirement
account, approximately $41,000, his portion of the state retirement account, approximately
$5321, and the balance of the memorabilia collection, which is valued between $41,400
and $116,400.



                                                            DISCUSSION

¶10 This Court reviews a district court's findings of fact to determine if they are clearly
erroneous. In re the Marriage of Davis, 1999 MT 218, ¶ 20, 295 Mont. 546, ¶ 20, 986
P.2d 408, ¶ 20. If the findings are not clearly erroneous, we will affirm the distribution of
property unless the district court abused its discretion. In re the Marriage of Engen, 1998
MT 153, ¶ 26, 289 Mont. 299, ¶ 26, 961 P.2d 738, ¶ 26. The test for abuse of discretion in
a dissolution proceeding is whether the district court acted arbitrarily without employment
of conscientious judgment or whether the district court exceeded the bounds of reason
resulting in substantial injustice. Davis, ¶ 20.

¶11 Gerald asserts in his brief that "[i]t is apparent from the record that the District Court
abused its discretion when it made its determination as to a division of the marital
property," and that "the division of the marital estate was not done equitably."
Unfortunately, he does not provide any evidence or analysis to support this assertion.

¶12 Gerald also argues "that maintenance is not appropriate under M.C.A. § 40-4-203." He
includes the entire text of the statute and then asserts that the District Court's award of
maintenance contradicts the testimony and evidence submitted, but he does not point to
any specific testimony or evidence and he does not provide any analysis.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm (3 of 4)1/19/2007 10:48:29 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm



¶13 Rule 23(a)(4), M.R.App.P., requires that appellant's argument "shall contain the
contentions of the appellant with respect to the issues presented, and the reasons therefor,
with citations to the authorities, statutes and pages of the record relied on."

¶14 There is no attempt in Gerald's brief to specify how the District Court abused its
discretion in the division of the marital estate or the award of maintenance. It is not this
Court's obligation to develop arguments in support of a party's assertion. State v.
Blackcrow, 1999 MT 44, ¶ 33, 293 Mont. 374, ¶ 33, 975 P.2d 1253, ¶ 33.

¶15 Due to Gerald's failure to provide any specific argument or analysis as to how the
District Court abused its discretion, we affirm the decision of the District Court.

                                               /S/ W. WILLIAM LEAPHART

                                                               We concur:

                                                     /S/ KARLA M. GRAY

                                                /S/ TERRY N. TRIEWEILER

                                                    /S/ JAMES C. NELSON

                                                         /S/ JIM REGNIER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-669%20Opinion.htm (4 of 4)1/19/2007 10:48:29 AM